DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“pre-buck unit” in claim 1
“main-buck unit” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Due to the interpretation under 35 U.S.C. 112(f), “pre-buck unit” will be interpreted so as to comprise ‘a pre-buck side jig mounted on a distal end of an arm of a handling robot, the pre-buck side jig being configured to regulate the seal side and the front and rear sides of the side assembly; and a first guide post configured to reciprocally moved in a vehicle width direction on a pre-buck frame on one side of the transfer path, and to be coupled to the pre-buck side jig through the handling robot,’ as taught by the originally filed Specification (paragraph 14; claim 2).
Due to the interpretation under 35 U.S.C. 112(f), “main-buck unit” will be interpreted so as to comprise ‘a main-buck side jig mounted on a front end of the arm of the handling robot and configured to regulate the roof portion of the side assembly; a second guide post installed in a main-buck frame on one side of the transfer path, and configured to be reciprocally moved along the vehicle width direction, and coupled to the main-buck side jig through the handling robot; and a quarter portion side gate mounted on a mounting frame, the quarter portion side gate configured to be reciprocally movable along the vehicle width direction in the main-buck frame separately from the second guide post, and configured to regulate the quarter portion of the side assembly,’ as taught by the originally filed Specification (paragraph 15; claim 3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “one side of the transfer path.” It is unclear as to whether Applicant intends the limitation to refer to the ‘one side of the transfer path,’ previously set forth in claim 2, or whether Applicant intends to set forth a second ‘one side of the transfer path,’ separate and independent from the ‘one side of the transfer path’ recited in claim 3. For the purposes of this Office Action, Examiner will interpret the limitation as “the one side of the transfer path.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kweon (U.S. Patent Application Publication Number 2012/0137490).
As to claim 1, Kweon teaches a vehicle assembly system (abstract) having a pre-buck section and a main-buck section set along a transport path of a floor assembly through a carriage line (figure 3, area around elements 130 and 13d being the ‘pre-buck section’ and area around elements 13a, 13b, and 13c being the ‘main-buck section’). Examiner notes that the vehicle assembly system of Kweon is set “through a carriage line” because Kweon teaches that the various components of the vehicle are assembled by the vehicle assembly system and then discharged from the vehicle assembly system (paragraphs 13 – 16 and 41 – 42). Because the vehicle assembly system is capable of being paired with a carriage assembly, such that the carriage assembly transfers the assembled vehicle components away from the vehicle assembly system, the vehicle assembly system of Kweon is set “through a carriage line.” Examiner notes that the claim does not positively require the use of a ‘carriage.’ Furthermore, Examiner notes that the body of the claim does not reference either a “carriage” or the “carriage line.” Because the structure of the claimed vehicle assembly system is not changed, whether or not it is set ‘through a carriage line,’ the recitation of ‘through a carriage line’ in the preamble amounts to intended use. MPEP 2111.02. Because the vehicle assembly system of Kweon is capable of being ‘set through a carriage line,’ the vehicle assembly system of Kweon meets this limitation.
Kweon further teaches the vehicle assembly system comprising: a pre-buck unit positioned in the pre-buck section, the pre-buck unit being configured to regulate a seal side, a front side, and a rear side of a side assembly, and to assemble the side assembly to the floor assembly (figures 3 – 6, elements 103 and 13d being the ‘pre-buck unit’); wherein the pre-buck unit comprises: a pre-buck side jig mounted on a distal end of an arm of a handling robot (Kweon, figures 3 - 6, one of element 10 being the ‘pre-buck side jig’ and element 130 being the ‘handling robot; page 2, paragraph 31). Examiner notes that this can be found because Kweon teaches ‘hanger’ element 10 being moved and manipulated by the ‘robot’ element 130 (page 2, paragraph 31). Kweon further teaches the pre-buck side jig being configured to regulate the seal side and the front and rear sides of the side assembly (Kweon, figures 5 and 6, element 10; pages 2 – 3, paragraphs 39 – 40); and the pre-buck unit further comprising a first guide post configured to reciprocally moved in a vehicle width direction on a pre-buck frame on one side of the transfer path, and to be coupled to the pre-buck side jig through the handling robot (Kweon, figures 5 and 6, element 13c being the ‘first guide post’; page 2, paragraphs 35 – 37). Examiner notes that this may be found because Kweon teaches the ‘hanger’ element 10 being placed on the ‘post’ 13c via the ‘robot’ 103 (figures 4 – 6, elements 10, 13c, and 103; page 2, paragraph 31).
Kweon further teaches the assembly system comprising: a main-buck unit positioned in the main-buck section, the main-buck unit being configured to regulate a roof portion and a quarter portion of the side assembly assembled to the floor assembly in the pre-buck section, to assemble the roof portion, a col, a roof rail, and a package tray, and to assemble the quarter portion and the floor assembly; wherein the ‘main-
As to claims 2 – 3, the discussion of claim 1 is incorporated herein.
As to claim 4, the system of Kweon is capable of being used in a method wherein a width of the floor assembly along the vehicle width direction is measured, and the first guide post is moved to a set position according to the measured width.
As to claim 5, the system of Kweon is capable of being used in a method wherein a distance between the side assemblies positioned on both sides of the floor assembly is measured, and the second guide post and the mounting frame are moved to a set position according to the measured value.
Response to Arguments
Applicant's arguments filed January 7, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 9 – 10, that Kweon does not anticipate the claim, because Kweon does not teach the vehicle body assembly system being set “through a carriage line,” as recited in the preamble. Examiner disagrees. Examiner notes that the vehicle assembly system of Kweon is set “through a carriage line” because Kweon teaches that the various components of the vehicle are assembled by the vehicle assembly system and then discharged from the vehicle assembly system (paragraphs 13 – 16 and 41 – 42). Because the vehicle assembly system is capable of being paired with a carriage assembly, such that the carriage assembly transfers the assembled vehicle components away from the vehicle assembly system, the vehicle assembly system of Kweon is set “through a carriage line.” Examiner notes that the claim does not positively require the use of a ‘carriage.’ Furthermore, Examiner notes that the body of the claim does not reference either a “carriage” or the “carriage line.” Because the structure of the claimed vehicle assembly system is not changed, whether or not it is set ‘through a carriage line,’ the recitation of ‘through a carriage line’ in the preamble amounts to intended use. MPEP 2111.02. Because the vehicle assembly system of Kweon is capable of being ‘set through a carriage line,’ the vehicle assembly system of Kweon meets this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726